Exhibit 10.5

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

AMENDED AND RESTATED

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

by and between

ACHILLION PHARMACEUTICALS, INC.

and

GCA THERAPEUTICS, LTD.

Dated March 5, 2010



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

THIS AMENDED AND RESTATED DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT
(“Agreement”) is executed March 5, 2010 and is made effective as of February 1,
2010 (“Effective Date”) by and between ACHILLION PHARMACEUTICALS, INC., a
Delaware corporation (“Achillion”), with its principal place of business at 300
George Street, New Haven, Connecticut 06511, USA, and GCA THERAPEUTICS, LTD., a
New Jersey corporation (“GCAT”), with its principal place of business at 14 Wall
Street, 20th Floor, New York, NY 10005, USA. Achillion and GCAT are sometimes
referred to in this Agreement individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Achillion has a proprietary compound known as Elvucitabine;

WHEREAS, GCAT and Achillion desire to enter into an agreement for GCAT to:
(i) clinically develop and commercialize Licensed Product in the
Commercialization Field in the Territory (each as hereinafter defined); and to
(ii) conduct laboratory research with Elvucitabine solely in the Research Field
in the Territory (each as hereinafter defined) upon the terms and conditions set
forth herein;

WHEREAS, GCAT desires to obtain the right to: (i) clinically develop and
commercialize Licensed Product in the Commercialization Field and in the
Territory (each as hereinafter defined) and (ii) conduct laboratory research
with Elvucitabine solely in the Research Field (as hereinafter defined); and
Achillion desires to grant such rights, in each case upon the terms and
conditions set forth herein; and

WHEREAS, GCAT and Achillion are parties to that certain Development,
Commercialization and License Agreement, dated February 1, 2010, (the “Original
Agreement”), and, the Parties wish to amend certain provisions contained in the
Original Agreement, to be effective as of the effective date of the Original
Agreement; and

WHEREAS, the Parties wish to restate the Original Agreement in its entirety, and
upon execution of this Agreement by both Parties the Original Agreement shall
have no further effect.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

AGREEMENT

1. DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below. References to “Articles”, “Sections” and “subsections” in this
Agreement shall be to Articles, Sections and subsections respectively, of this
Agreement unless otherwise specifically provided:

1.1 “Achillion Know-How” means Know-How Controlled by Achillion as of the
Effective Date that is necessary to the research, Development, formulation,
know-how, manufacture, use, sale, offer for sale, or importation of
Elvucitabine.



--------------------------------------------------------------------------------

1.2 “Achillion Patents” means the Patents Controlled by Achillion for the
Territory as of the Effective Date that are listed in Exhibit 1.2. The Patents
listed in Exhibit 1.1 shall be amended or supplemented from time to time by
Achillion to include any Patent Controlled by Achillion after the Effective Date
which claims or is directed to a composition of matter, or the manufacture or
use thereof, that is necessary or useful to the research, Development,
manufacture, use, sale, offer for sale or importation of Elvucitabine or
Licensed Product in the Territory, including, but not limited to, those other
patents filed by or on behalf of Achillion in Mainland China related to Licensed
Product, and future improvements and formulation patents.

1.3 “Achillion Technology” means Achillion Patents and Achillion Know-How.

1.4 “ADR” has the meaning given such term in Section 16.1(b).

1.5 “ADR Request” has the meaning given such term in Section 16.1(b) (i).

1.6 “Affiliate” means any corporation or other entity which has Corporate
Control of, is under Corporate Control by, or is under common Corporate Control
with, a Party to this Agreement. An entity shall be an Affiliate of a Party for
only so long as such Corporate Control exists.

1.7 “Arbitration Panel” has the meaning given such term in Section 16.1(c) (i).

1.8 “BPA” means the Bureau of Pharmaceutical Affairs for Taiwan.

1.9 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.10 “Calendar Year” means the period beginning January 1 and ending
December 31.

1.11 “Change of Corporate Control” means, with respect to a Party, the
occurrence of any of the following:

(a) any consolidation or merger of a Party with or into any Third Party, or any
other corporate reorganization involving a Third Party (“Merger”), as long as
the stockholders of such Party immediately prior to the Merger own less than
fifty percent (50%) of the surviving entity’s voting power immediately after the
Merger;

(b) a change in the beneficial ownership of fifty percent (50%) or more of the
voting securities of any Party (whether in a single transaction or series of
related transactions) where, immediately after giving effect to such change, the
legal or beneficial owner of more than fifty percent (50%) of the voting
securities of such Party is a Third Party, excluding any equity investments by
venture capitalists or investment banks or other non-strategic investors, who
alone or with their Affiliates, are not themselves in the business of developing
and commercializing pharmaceutical products; or

 

- 3 -



--------------------------------------------------------------------------------

(c) the sale, transfer, lease, license or other disposition to a Third Party of
all or substantially all of a Party’s assets in one or a series of related
transactions.

As used in this definition, “Party” shall exclude Affiliates under Corporate
Control by, or under common Corporate Control with, such Party.

1.12 “CMC” has the meaning given to such term in Section 5.1.

1.13 “Commercialization Field” means all human and animal therapeutic,
diagnostic, and prophylactic uses, including, without limitation, the treatment,
prevention and prophylaxis of HBV.

1.14 “Commercialization Plan” has the meaning given such term in Section 5.2(b).

1.15 “Commercially Diligent Efforts” mean those efforts to research, Develop,
commercialize and market Licensed Products that are consistent with the usual
practice followed by pharmaceutical companies in pursuing the research,
development, commercialization and marketing of their pharmaceutical products
with a comparable potential market, risk, and revenues.

1.16 “Confidential Information” has the meaning given such term in
Section 8.1(a).

1.17 “Control”, “Controls” and “Controlled” mean, with respect to a particular
item of information or intellectual property right, that the applicable Party
owns or has a license to such item or right and has the ability to grant to the
other Party access to and a license or sublicense (as applicable) under such
item or rights as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party existing as of the Effective
Date or thereafter.

1.18 “Corporate Control” means (a) in the case of corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.

1.19 “Develop” means the conduct of any pre-clinical, clinical or other studies
required for obtaining Regulatory Approval (including without limitation
manufacturing, formulation, quality assurance and quality control activities) or
for commercialization of Elvucitabine, along with any other clinical studies,
all in accordance with this Agreement. The terms “Developing” and “Development”
shall be interpreted to be the same accordingly.

1.20 “Development Drug Substance” has the meaning given such term in
Section 4.2(a).

1.21 “Development Plan” has the meaning given such term in Section 3.2.

 

- 4 -



--------------------------------------------------------------------------------

1.22 “Development Program” has the meaning given such term in Section 3.1(a).

1.23 “Drug Approval Application” shall mean an application submitted by GCAT to
the SDFA, BPA and/or PSD for Regulatory Approval of a Licensed Product,
including without limitation, an IND or NDA.

1.24 “Elvucitabine” means the compound Controlled by Achillion as described in
Exhibit 1.24.

1.25 “Elvucitabine Inventions” has the meaning given such term in Section 10.2.

1.26 “FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.

1.27 “FD&C Act” means the United States Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder from time to time.

1.28 “First Commercial Sale” means, with respect to any Licensed Product, the
first sale for end use or consumption of such Licensed Product in Mainland China
after the required Regulatory Approval with respect to such Licensed Product has
been granted by the SFDA.

1.29 “Generic” has the meaning given such term in Section 7.2(b).

1.30 “GAAP” means United States Generally Accepted Accounting Principles.

1.31 “HBV” means the Hepatitis B Virus.

1.32 “HIV” means the Human Immunodeficiency Virus.

1.33 “IND” means an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

1.34 “Indemnified Party” has the meaning given such term in Section 12.3.

1.35 “Indemnifying Party” has the meaning given such term in Section 12.3.

1.36 “Information” means any and all information, data, results, inventions,
trade secrets, techniques, material, or compositions of matter of any type or
kind, including without limitation all know-how and all other scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, personnel,
financial, legal and commercial information or data, whether communicated in
writing, orally or by any other method, which is disclosed by one Party to the
other Party in connection with this Agreement; provided that the foregoing is
related to Elvucitabine or Licensed Product.

1.37 “Invention” means any process, method, use, composition of matter, article
of manufacture, discovery or finding, whether or not patentable.

 

- 5 -



--------------------------------------------------------------------------------

1.38 “JAMS” means JAMS the Resolution Experts, formerly Judicial Arbitration and
Mediation Services, Inc.

1.39 “Know-How” means all tangible and intangible (a) techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results or descriptions, software and algorithms and
(b) Elvucitabine, compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material Controlled by a Party or
its Affiliates, in either case that are necessary or useful to the research,
Development, formulation, manufacture, use or sale of Elvucitabine.

1.40 “Licensed Product” means any preparations in final form, bulk form or other
form containing Elvucitabine as an active pharmaceutical ingredient for sale by
prescription, over-the-counter or any other method.

1.41 “Licensed Product Marks” has the meaning given such term in Section 10.3.

1.42 “Losses” has the meaning given such term in Section 12.1.

1.43 “Mainland China” shall mean the People’s Republic of China.

1.44 “NDA” means a New Drug Application, Biologics License Application,
Worldwide Marketing Application, Regulatory Approval application or similar
application or submission for Regulatory Approval in the Territory for a
Licensed Product filed with a Regulatory Authority to obtain marketing approval
for a biological or pharmaceutical product in that jurisdiction in the
Territory.

1.45 “Net Sales” means, with respect to a given period of time, the total amount
invoiced by GCAT, its Affiliates or Related GCAT Parties for sales of Licensed
Products to a Third Party (whether an end-user, wholesaler or otherwise) in the
Territory, less the following deductions with respect to such sale, to the
extent applicable to the Licensed Product and to the extent actually allowed
and/or taken: (a) trade, cash and quantity credits, discounts, credits, and
refunds, (b) allowances or credits for returns or rejected Licensed Product;
(c) prepaid freight and insurance; (d) sales taxes and other governmental
charges (including value added and similar taxes, but solely to the extent not
otherwise creditable or reimbursed and excluding any income tax) actually paid
by GCAT, its Affiliates or Related GCAT Parties in connection with the sale; and
(e) customary rebates (including, for this purpose, discounts provided by means
of chargebacks or rebates) actually granted to managed health care
organizations, federal, state, or local governments (or their agencies), all to
the extent in accordance with GAAP as consistently applied across all products
controlled by GCAT.

1.46 “NRTI” has the meaning given such term in Section 5.5.

1.47 “Offsetting IP” means:

(a) Know-How, Patents or information owned by a Third Party that is required for
the research, Development, manufacture, use, sale, offer for sale or
importation, of Elvucitabine; and

 

- 6 -



--------------------------------------------------------------------------------

(b) any other Third Party intellectual property rights, not included in clause
(a), for which GCAT pays Third Party Royalties, provided that Achillion has
provided its prior written consent to having such intellectual property rights
included as Offsetting IP.

1.48 “Original Agreement” has the meaning given such term in the Recitals.

1.49 “Patents” mean (a) all patents, certificates of invention, applications for
certificates of invention, and patent applications, including without limitation
patent applications under the provisional, non-provisional, and abandoned patent
applications throughout the world, together with (b) any renewal, divisional,
continuation (in whole or in part), or continued prosecution applications of any
of such patents, certificates of invention and patent applications, and any and
all patents or certificates of invention issuing thereon, and any and all
reissues, reexaminations, extensions, divisionals, renewals, substitutions,
confirmations, supplemental protection certificates, registrations,
revalidations, revisions, and additions of or to any of the foregoing for
Elvucitabine in the Territory.

1.50 “Phase 2 Clinical Trial” means a human clinical trial in any jurisdiction
to initially evaluate the effectiveness of a Licensed Product (whether as a
primary or secondary endpoint) for a particular indication or indications in
humans with the disease or indication under study or that would otherwise
satisfy the requirements of 21 CFR § 312.21(b) or the equivalent laws, rules or
regulations in the Territory.

1.51 “Phase 3 Clinical Trial” means a pivotal human clinical trial in any
jurisdiction the results of which could be used to establish safety and efficacy
of a Licensed Product to support Regulatory Approval and as a basis for a NDA or
that would otherwise satisfy the requirements of 21 CFR § 312.21(c) or the
equivalent laws, rules or regulations in the Territory.

1.52 “PSD” means the Pharmaceutical Service Division of the Hong Kong Department
of Health.

1.53 “Regulatory Approval” means all governmental approvals (including pricing
and reimbursement approvals), product and/or establishment licenses,
registrations or authorizations necessary for the manufacture, use, storage,
import, export, transport and/or sale of a Licensed Product in a jurisdiction in
the Territory.

1.54 “Regulatory Authority” means any applicable government regulatory authority
necessary to obtain approval to manufacture, market and sell a Licensed Product
in the Territory, including, but not limited to, the BPA, the SFDA, and the PSD.

1.55 “Related GCAT Party” means a sub-licensee of GCAT, a distributor of GCAT,
or sublicensee of a person or entity that is a sublicensee of GCAT as permitted
under this Agreement.

1.56 “Related GCAT Party Payments” means royalties paid by a Related GCAT Party
to GCAT or its Affiliates for Net Sales of Licensed Products.

1.57 “Research Drug Substance” has the meaning given such term in Section 4.1.

 

- 7 -



--------------------------------------------------------------------------------

1.58 “Research Field” means the treatment, prevention and prophylaxis of HIV and
HBV.

1.59 “Research Program” has the meaning given such term in Section 2.1(a)(i).

1.60 “Royalty” has the meaning given such term in Section 7.2(a).

1.61 “Royalty Term” means, with respect to a Licensed Product, for each
jurisdiction in the Territory, the period of time commencing on the First
Commercial Sale of such Licensed Product in any jurisdiction and ending the
later of (a) ten (10) years after the date of First Commercial Sale in such
jurisdiction, or (b) the expiration of the last Valid Patent Claim of an
Achillion Patent in such jurisdiction.

1.62 “SFDA” means the State Food and Drug Administration of the Mainland China.

1.63 “Taiwan” means the Taiwan province of China.

1.64 “Territory” means Mainland China, Hong Kong, and Taiwan.

1.65 “Third Party” means an entity other than GCAT and its Affiliates, and
Achillion and its Affiliates.

1.66 “Third Party Claim” has the meaning given such term in Section 12.1.

1.67 “Third Party Infringement Losses” has the meaning given such term in
Section 12.1.

1.68 “Third Party Royalties” means up-front, milestone, royalty and any other
similar payments paid by GCAT or any Related GCAT Party to any Third Party for
Offsetting IP for the development, manufacture, use sale, offer for sale, or
importation of Elvucitabine or Licensed Products.

1.69 “United States” or “U.S.” means the United States of America.

1.70 “Valid Patent Claim” means a claim of an issued and unexpired Achillion
Patent, which has not been revoked or held unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction, and
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer, otherwise.

2. LABORATORY RESEARCH

2.1 Research Activities

(a) Conduct of Research

(i) GCAT may, at its discretion, conduct laboratory research using Elvucitabine
in the Research Field (“Research Program”). GCAT may conduct laboratory research
regarding Elvucitabine outside the Research Field only with the prior written
consent of Achillion.

 

- 8 -



--------------------------------------------------------------------------------

(ii) GCAT shall conduct the Research Program in good scientific manner, and in
compliance in all material respects with all requirements of applicable laws,
rules and regulations.

(b) Use of Third Parties. GCAT may use the services of Third Parties to perform
the Research Program activities only upon the prior written consent of
Achillion. In the event that GCAT utilizes the services of Third Parties to
perform Research Program activities, GCAT shall obtain the written agreement of
each such Third Party, prior to the time such Third Party initiates work, to,
among other things: (i) assign ownership of Elvucitabine Inventions arising from
Research Program activities to Achillion; and (ii) maintain confidentiality of
any Research Program activities or Information, and any Confidential Information
in accordance with Section 8 of this Agreement.

2.2 Costs for the Research Program. All costs and expenses for the Research
Program shall be paid in full by GCAT.

2.3 Records and Reports

(a) Records. GCAT, its Affiliates and Related GCAT Parties shall each maintain
records, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, in laboratory notebooks (or equivalent), which
shall fully and properly reflect all work done and results achieved in the
performance of the Research Program by GCAT.

(b) Copies and Inspection of Records. No more frequently than [**] each Calendar
Year during the Term and for [**] months thereafter, Achillion shall have the
right, during normal business hours and upon reasonable notice, to inspect and
copy all records of GCAT and GCAT Related Parties referred to in Section 2.3(a).

3. CLINICAL DEVELOPMENT

3.1 GCAT Clinical Development Activities.

(a) From and after the Effective Date, GCAT, subject to the terms of this
Agreement, shall be solely responsible, at its sole expense, for all clinical
Development of Elvucitabine in the Territory, including the conduct of any
clinical Development of Licensed Products in the Territory (“Development
Program”). Decisions regarding the clinical Development of Licensed Products in
the Territory shall be made by GCAT.

(b) GCAT shall conduct the Development in strict compliance with Good Clinical
Practice, and in compliance in all material respects with all requirements of
applicable laws, rules and regulations.

 

- 9 -



--------------------------------------------------------------------------------

3.2 Development Plan. GCAT shall, within [**] days after the Effective Date,
prepare a Development plan for Licensed Product (“Development Plan”) and deliver
the Development Plan to the Chief Medical Officer for Achillion directed to the
address set forth in Section 16.5. The Development Plan shall include, among
other things, the anticipated dates for the submission of Drug Approval
Applications for the jurisdictions in the Territory, names of clinical sites,
anticipated dates of first subject enrollment for each clinical study,
anticipated dates that enrollment will be completed, and completion of study
reports for submission in an NDA to the applicable Regulatory Authorities. The
Development Plan shall be updated by GCAT and submitted to Achillion for review
on or before the [**] day of each Calendar Quarter during the Term of the
Agreement, so long as a clinical study for Elvucitabine and/or Licensed Product
is being conducted by or on behalf of GCAT in the Territory.

3.3 Regulatory

(a) Filings. GCAT shall be responsible for and shall file and own all Drug
Approval Applications in the Territory. GCAT shall be responsible for all
communications with Regulatory Authorities in the Territory in relation thereto.

(i) Achillion shall use commercially reasonable efforts to provide information
regarding Elvucitabine to GCAT for Drug Approval Applications in the Territory
submitted by GCAT. In furtherance of that goal, Achillion shall, within [**]
days following the Effective Date, provide to GCAT copies of the Drug Approval
Applications and communications with and decisions of Regulatory Authorities in
its possession as of the Effective Date related to Elvucitabine. In addition,
thereafter, Achillion shall use commercially reasonable efforts to transfer and
provide copies of the Information, data, protocols, clinical study reports and
Know-How that are in Achillion’s possession or Control, and are reasonably
requested by GCAT to obtain Regulatory Approval for Licensed Product.

(ii) GCAT shall provide Achillion a detailed written report on or before the
tenth day of each Calendar Quarter of the progress of all Drug Approval
Applications up to that date. This written report may be included in the
Development Plan. GCAT will provide Achillion copies of each and every
regulatory filing, including, but not limited to, Drug Approval Applications,
within [**] days following submission of such regulatory filing to the relevant
Regulatory Authority.

(iii) Achillion hereby grants to GCAT a right of reference to the Achillion IND
filed with the FDA for the use of Elvucitabine in treatment of HIV solely for
use with Drug Approval Applications for Licensed Product in the Territory.

3.4 Diligence.

(a) GCAT shall use Commercially Diligent Efforts to Develop at least [**] in the
Commercialization Field for commercial sale in the Territory.

(b) Achillion shall use Commercially Diligent Efforts to provide to GCAT copies
of the preclinical and clinical data regarding Elvucitabine in the possession of
Achillion as of the Effective Date.

 

- 10 -



--------------------------------------------------------------------------------

(c) In furtherance of its obligation to Develop Licensed Product under
Section 3.4(a), GCAT agrees to meet the following milestones for Development of
the first Licensed Product:

(i) Completion of preclinical Development in Mainland China for Elvucitabine or
Licensed Product for the treatment of HBV on or before [**];

(ii) Submission of an IND to the SFDA for the conduct of a Phase 2 Clinical
Trial in Mainland China for Elvucitabine or Licensed Product for the treatment
of HBV on or before [**];

(iii) Enrollment of the first subject in a Phase 2 Clinical Trial in Mainland
China for Elvucitabine or Licensed Product for the treatment of HBV on or before
[**];

(iv) Enrollment of the first subject in a Phase 3 Clinical Trial in Mainland
China for Elvucitabine or License Product for the treatment of HBV on or before
[**]; and

(v) Submission of a NDA to the SFDA for Regulatory Approval for the commercial
sale of Licensed Product in Mainland China for the treatment of HBV on or before
[**].

(d) Achillion may, in its sole discretion, terminate this Agreement and the
licenses to GCAT granted herein upon thirty (30) days prior written notice to
GCAT in the event GCAT fails to meet any of the Development diligence milestones
by the deadlines stated in section 3.4(b). The provisions of Section 11.4 of
this Agreement shall apply in the event of a termination of the Agreement
pursuant to this section 3.4(d). In the event GCAT is unable to meet the
deadlines stated in Section 3.4(c)(i) or Section 3.4(c)(ii) solely as a result
of a regulatory delay by the SFDA, GCAT will immediately provide written notice
to Achillion. The Parties will meet telephonically or in person within ten
(10) days following the receipt of such notice by Achillion to discuss in good
faith a commercially reasonable extension to such deadline.

3.5 Records and Reports

(a) Records. GCAT, its Affiliates and Related GCAT Parties shall each maintain
records, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes which shall fully and properly reflect all work
done and results achieved in the performance of the Development Program by GCAT.

(b) Copies and Inspection of Records. No more frequently than [**] each Calendar
Year during the Term and for [**] months thereafter, Achillion shall have the
right, during normal business hours and upon reasonable notice, to inspect and
copy all records of GCAT and GCAT Related Parties referred to in Section 3.5(a).

3.6 Costs for Development Program. All costs and expenses for the Development
Program shall be paid in full by GCAT.

 

- 11 -



--------------------------------------------------------------------------------

4. MATERIAL FOR PRECLINICAL RESEARCH AND CLINICAL DEVELOPMENT

4.1 Research Material. Achillion agrees to provide GCAT for [**], with [**] of
Elvucitabine drug substance solely for use in laboratory research (“Research
Drug Substance”) within [**] days of a receipt of a written request for such
material from GCAT.

4.2 Development Drug Substance.

(a) Achillion agrees to provide GCAT with Elvucitabine drug substance
manufactured for use solely in the conduct of Development in the Territory
(“Development Drug Substance”) within [**] days following receipt of a written
request for such Development Drug Substance from GCAT, and receipt of payment by
Achillion pursuant to Section 4.2(c).

(b) Achillion will deliver to GCAT a maximum amount of [**] of Development Drug
Substance during the term of this Agreement pursuant to this Section 4.2.

(c) GCA will reimburse Achillion the acquisition cost of [**] United States of
America Dollars (US$ [**]) per each [**] of Development Drug Substance requested
by GCA pursuant to this Section 4.2. Payment in full shall be made by GCA to the
address designated by Achillion [**] days prior to the requested date of
delivery of the Development Drug Substance pursuant to Section 4.3.

4.3 Delivery Achillion will deliver Research Drug Substance and/or Development
Drug Substance to GCAT to a location designated by GCAT in the State of New
Jersey, United States, provided that (a) GCAT shall pay all costs associated
with the shipping and delivery of the Research Drug Substance and the
Development Drug Substance to the designated GCAT delivery location; and
(b) Achillion has received payment in accordance with Section 4.2(c). Title to
and risk of loss for Research Drug Substance and the Development Drug Substance
shall transfer to GCAT upon delivery to the address designated by GCAT pursuant
to this 4.3.

4.4 Export. GCAT shall be solely responsible for the export/import of the
Research Drug Substance and the Development Drug Substance to the Territory for
use in accordance with the Agreement, and all costs related thereto. GCAT shall
comply in all material respects with all requirements of applicable laws, rules
and regulations in the handling and export/import of the Research Drug Substance
and the Development Drug Substance.

5. COMMERCIALIZATION

5.1 Manufacturing Information and Activities. As soon as practicable, Achillion
shall transfer to GCAT all material information in Achillion’s possession or
Control relating to the manufacture of Elvucitabine, including but not limited
to data, Information and Achillion Know-How that is reasonably required or
related to the manufacturing of Elvucitabine or Licensed Products, and
manufacturing specifications, provided, however, that Achillion may retain any
materials, information or data that is reasonably required or necessary for
Achillion to conduct development outside of the scope of this Agreement, or to
fulfill its existing obligations to Third Parties. GCAT shall thereafter be
solely responsible for the chemistry, manufacturing and control (“CMC”) of
Elvucitabine in the Commercialization Field in the Territory, clinical supplies
and Licensed Products.

 

- 12 -



--------------------------------------------------------------------------------

5.2 Commercial and Product Support Activities

(a) GCAT Activities. GCAT shall be solely responsible, at its sole expense, for
marketing and commercialization of Licensed Products in the Territory.

(b) Commercialization Plan. GCAT will supply Achillion with a copy of its
written plan for commercializing Licensed Products by GCAT and Related GCAT
Parties within [**] days following the submission of the NDA for the first
Licensed Product to the applicable Regulatory Authority (“Commercialization
Plan”). Thereafter, GCAT will supply Achillion an updated Commercialization Plan
for the next Calendar Year on or before [**] of the preceding Calendar Year.
Upon the request of Achillion, senior management of Achillion and senior
management of GCAT shall meet in person or telephonically to discuss the
Commercialization Plan. GCAT shall give due consideration to all comments by
Achillion to the Commercialization Plan, and make those revisions and
adjustments to the Commercialization Plan reasonably requested by Achillion.

(c) Acknowledgement. Achillion acknowledges that it is GCAT’s intention to
develop the market in Mainland China first with its Chinese joint venture, and
it is at GCAT’s commercially reasonable discretion to develop or sublicense
Elvucitabine and Licensed Products in Hong Kong or Taiwan.

5.3 Labeling. To the extent permitted by law and Regulatory Authorities, GCAT
shall identify Achillion as the licensor of each Licensed Product on the
packaging and labeling for such Licensed Product in each jurisdiction of the
Territory in a manner approved in advance in writing by Achillion, such consent
not to be unreasonably withheld.

5.4 Diligence.

(a) GCAT shall, itself and/or cause its Affiliates and Related GCAT Parties to
use Commercially Diligent Efforts to commercialize and market at least [**] in
the Commercialization Field in Mainland China.

(b) In furtherance of its obligation to Develop Licensed Product under section
5.4(a), GCAT agrees to meet the following milestones for Development of the
first Licensed Product:

(i) Will have entered into agreements for the commercial manufacture,
distribution and sale of Licensed Product for HBV in the Mainland China on or
before [**];

(ii) Grant by the SFDA of commercial marketing authorization for Licensed
Product for the treatment of HBV in the Mainland China on or before [**]; and

 

- 13 -



--------------------------------------------------------------------------------

(iii) First Commercial Sale of Licensed Product for the treatment of HBV in the
Mainland China on or before [**].

(c) Achillion may, in its sole discretion, terminate this Agreement and the
licenses to GCAT granted herein upon thirty (30) days prior written notice to
GCAT in the event GCAT fails to meet any of the Commercialization diligence
milestones by the deadlines stated in section 5.4(b). The provisions of
Section 11.4 of this Agreement shall apply in the event of a termination of the
Agreement pursuant to this section 5.4(c).

5.5 Competitive Products. During the term of this Agreement, and for [**] months
following termination of this Agreement, GCAT shall not develop, reverse
engineer, copy or import/export any product in the Commercialization Field that
contains a Nucleotide Reverse Transcriptase Inhibitor (“NRTI”) as an active
pharmaceutical ingredient, and shall not represent, distribute or otherwise
handle any product competitive to Elvucitabine or Licensed Product, which is
defined as any product for use in the Research Field that contains a NRTI as an
active pharmaceutical ingredient.

5.6 Costs for Marketing and Commercialization. All costs and expenses for the
marketing and commercialization of Elvucitabine and Licensed Products in the
Territory shall be paid in full by GCAT.

6. LICENSES AND COVENANTS

6.1 License Grants to GCAT. Subject to the terms of this Agreement, Achillion
hereby grants to GCAT an exclusive (even as to Achillion except to the extent
provided below), royalty-bearing (as set forth in Section 7.2), with the right
to sublicense subject to Section 6.3, under Achillion Technology to Develop,
make, have made, use, sell, have sold, offer for sale and import Elvucitabine
and Licensed Products in the Commercialization Field in the Territory in
accordance with the terms of this Agreement.

6.2 Achillion Ownership of Achillion Technology. GCAT acknowledges and agrees
that Achillion is and shall remain the owner of all Achillion Technology and of
any new processes, improvements, techniques, methods, formulas, inventions,
information or know-how related to Elvucitabine. No right or license under any
patents, trademarks, copying, processes or other proprietary rights of Achillion
other than Achillion Technology shall be granted by implication or estoppel. All
such rights or licenses are or shall be granted only as expressly provided in
the terms of this Agreement.

6.3 Grant of Sublicenses. GCAT may grant sublicenses of the rights granted in
Section 6.1, or appoint persons or entities to distribute Licensed Product in
the Territory, provided all of the following occur:

(a) the prior written consent of Achillion;

(b) each sublicensee/Related GCAT Party enters into a written agreement with
GCAT containing provisions substantially similar to the terms of the Agreement
including, but not limited to, the right for Achillion to audit the
sublicensee’s books and records as provided in Section 7.6 of this Agreement;
the assignment of

 

- 14 -



--------------------------------------------------------------------------------

inventions relating to Elvucitabine and/or Licensed Products to Achillion
substantially similar to Section 10.2 of this Agreement, and confidentiality
obligations substantially similar to Section 8 of this Agreement;

(c) the written agreement between sublicensee/ Related GCAT Party and GCAT is
approved by Achillion in writing prior to execution by GCAT;

(d) the written agreement between sublicensee/Related GCAT Party and GCAT
agreement shall terminate immediately upon termination of this Agreement; and

(e) GCAT shall remain liable to Achillion for the performance of each
sublicensee/Related GCAT Party pursuant to this Agreement and the fulfillment of
each sublicensee/Related GCAT Party of its contractual and legal requirements.

(f) For purposes of clarity, GCAT agrees to provide to Achillion for review, and
to obtain Achillion’s prior written consent, to any agreement entered into by
GCAT or a Related GCAT Party regarding Elvucitabine and/or Licensed Product.

7. COMPENSATION

7.1 Milestone Payments

(a) Payment. GCAT will pay to Achillion a non-refundable milestone payment of
[**] United States of America Dollars (US$[**]) on or before [**] days following
First Commercial Sale of Licensed Product. Such milestone payment shall be due
on a product by product basis for each Licensed Product.

(b) Notices of Milestone. GCAT shall, within [**] business days after achieving
each such milestone stated in Section 7.1(a) (but no later than [**] days after
such achievement), send a notice (which shall include any supporting information
reasonably appropriate) to Achillion to such effect.

7.2 Royalties.

(a) During the Term, in each jurisdiction in the Territory, GCAT will pay
Achillion, no later than [**] days following the end of the preceding Calendar
Quarter, a royalty payment on Net Sales of Licensed Product sold by GCAT and its
Affiliates, and GCAT Related Parties in such jurisdiction (the “Royalty”), of
[**] Percent ([**]%) on Net Sales in the Territory.

(b) Notwithstanding 7.2(a), the Royalty to be paid by GCAT to Achillion on Net
Sales of Licensed Product in Mainland China during the Term shall be reduced to
[**] percent ([**]%) in the event of, and only after the occurrence of, all of
the following: (a) (i) the first commercial sale of a product that is the
generic equivalent of Elvucitabine (“Generic”) in Mainland China by a Third
Party that is not GCAT, a GCAT Affiliate or a Related GCAT Party; and (ii) such
Generic was developed, and approved by the SFDA without use of any Achillion
Confidential Information provided to GCAT under

 

- 15 -



--------------------------------------------------------------------------------

this Agreement; and (b) Achillion, GCAT, and/or a Related GCAT Party have not,
within [**] days following the first commercial sale of such Generic, obtained a
court order that prevents the continued sale of such Generic in Mainland China.
For purposes of clarity, the Parties agree that for this paragraph 7.2(b) to
apply, the Generic must be approved and marketed in Mainland China for the same
indication as the indication for which Elvucitabine or Licensed Product has been
approved and marketed in Mainland China.

7.3 Non-Royalty Consideration Paid by Related GCAT Parties. GCAT shall pay
Achillion, within [**] days of payment to GCAT, an amount equal to [**] percent
([**]%) of any up-front, milestone, sales and related payments or proceeds paid
by Related GCAT Parties for sublicenses of rights granted pursuant to
Section 6.3; provided, however, that such milestone and related payments shall
not include Related GCAT Party Royalties.

7.4 Payment; Report. Following the First Commercial Sale of a Licensed Product,
GCAT shall furnish to Achillion, within [**] days following the end of each
Calendar Quarter, a written report for such Calendar Quarter showing, for each
Licensed Product, on a jurisdiction-by-jurisdiction basis, (A) the total amount
invoiced by GCAT, its Affiliates or Related GCAT Parties for sales to a Third
Party (whether an end-user, wholesaler or otherwise) in the Territory; (B) total
Net Sales; and (C) the calculation of Royalty due. GCAT shall keep complete and
accurate records in sufficient detail to enable the Royalties payable hereunder
to be determined.

7.5 Exchange Rate; Manner and Place of Payment

(a) Payments. Unless otherwise specified in writing by Achillion, all payments
to be made by GCAT to Achillion under this Agreement shall be made in United
States Dollars and shall be paid by bank wire transfer in immediately available
funds from a bank account in the United States selected by GCAT to a bank
account in the United States designated in writing by Achillion from time to
time.

(b) Exchange Rate.

(i) For sales of Licensed Product in the Mainland China, the conversion of
non-U.S. Dollar sales into U.S. Dollar sales shall be determined using the
average of the daily exchange rate for the Calendar Quarter in which the sales
occurred, applying the “intermediate exchange rate” published by the People’s
Bank of China for the days in that Calendar Quarter.

(ii) For sales of Licensed Product in Taiwan and/or Hong Kong, the conversation
of non-U.S. Dollar sales into U.S. Dollar sales shall be determined using the
average of the daily exchange rate for the Calendar Quarter in which the sales
occurred, applying the exchange rate published in the East Coast edition of The
Wall Street Journal for the days in that Calendar Quarter.

7.6 Records and Audit

(a) Records. GCAT shall maintain, and shall require its Affiliates, and Related
GCAT Parties to maintain, complete and accurate books and records in connection
with the sale of Licensed Products hereunder, as necessary to allow the accurate
calculation of the royalties due to Achillion hereunder, and to retain such
records for [**] years after submission of the royalty report to which they
pertain.

 

- 16 -



--------------------------------------------------------------------------------

(b) Audit. Upon Achillion’s written notice to GCAT with reasonable advance
notice and not more than [**] in each Calendar Year, GCAT shall permit external
accountants selected by Achillion and reasonably acceptable to GCAT, at
Achillion’ expense (except as set forth in Section 7.6(c)), to have access
during normal business hours to such of the records of GCAT, its Affiliates, and
Related GCAT Parties as may be reasonably necessary to verify the accuracy of
the royalty reports hereunder for any Calendar Year ending not more than [**]
years prior to the date of such request. GCAT shall also provide the accountants
such documentation relating to sales by Affiliates and Related GCAT Parties as
are reasonably necessary to verify the accuracy of such royalty reports.

(c) Discrepancies. Except as otherwise provided in this Section 7.6(c), if such
accountants identify a discrepancy made during such period, the appropriate
Party shall pay the other Party the amount of the discrepancy within [**] days
of the date of receiving such accountant’s written report, or as otherwise
agreed upon by the Parties, plus interest calculated in accordance with
Section 7.7. The Party required to pay the discrepancy may challenge the results
of such accountants’ report by providing notice within [**] days to the other
Party. The Parties will then mutually agree to designate an accountant to verify
the accuracy of the initial report. The fees charged by such accountants shall
be paid by Achillion; provided, that if the audit uncovers an underpayment of
royalties by GCAT in an amount that exceeds five percent (5%) of the total
royalties owed, then the reasonable fees of such accountants shall be paid by
GCAT.

(d) Confidentiality. Achillion shall treat all financial information subject to
review under this Section 7.6 or under any Related GCAT Party agreement in
accordance with the confidentiality and non-use provisions of this Agreement.

7.7 Late Payments. Any amounts not paid when due under this Agreement shall be
subject to interest from and including the date payment is due through and
including the date upon which Achillion has collected immediately available
funds in an account designated by Achillion at an annual rate equal to the sum
of [**] percent ([**]%) plus the annual prime rate of interest quoted in the
Money Rates section of the East Coast edition of the Wall Street Journal
calculated daily on the basis of a 365-day year.

7.8 Taxes. If laws, rules or regulations require withholding of income taxes,
VAT, royalty withholding taxes, or other taxes imposed upon payments to
Achillion set forth in this Section 7, GCAT shall make such withholding payments
with deduction or subtraction from the payments by GCAT to Achillion under
Sections 7.1, 7.2, and 7.3.

7.9 Final Royalty Report. Within [**] days of the expiration or termination of
this Agreement, GCAT shall submit to Achillion a final royalty report and
payment covering all Licensed Products upon which royalty under this Section 7
was due and not paid.

 

- 17 -



--------------------------------------------------------------------------------

7.10 Agreement Registration. GCAT agrees to, and/or cause its Affiliates and
Related GCAT Parties, as applicable, to register this Agreement with the
Ministry of Commerce for the Mainland China and any other applicable Regulatory
Authority, pursuant to the Measures for the Administration of Registration of
Technology, Import and Export: (i) for GCAT and its Affiliates, on or before
[**] days following the Effective Date; and (ii) for Related GCAT Parties, on or
before [**] days following the execution of a written agreement with GCAT or a
GCAT Affiliate pursuant to Section 6.3 of this Agreement.

8. CONFIDENTIAL INFORMATION

8.1 Nondisclosure Obligation

(a) Confidential Information. All Information disclosed by one Party to the
other Party hereunder (“Confidential Information”) shall be maintained in
confidence by the receiving Party and shall not be disclosed to any non-Party or
used for any purpose except to exercise its rights and perform its obligations
under this Agreement without the prior written consent of the disclosing Party,
except to the extent that the receiving Party can demonstrate by competent
written evidence that such Information:

(i) is known by the receiving Party at the time of its receipt and, not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;

(ii) is in the public domain other than as a result of any breach of this
Agreement by the receiving Party;

(iii) is subsequently disclosed to the receiving Party on a non-confidential
basis by a Third Party who may lawfully do so; or

(iv) is independently discovered or developed by the receiving Party without the
use of Confidential Information provided by the disclosing Party, as documented
by the receiving Party’s business records.

(b) Return of Confidential Information Upon Expiration or Termination of
Agreement. Within [**] days after any expiration or termination of this
Agreement, each Party shall destroy (and certify to the other Party such
destruction) or return all Confidential Information provided by the other Party
except as otherwise set forth in this Agreement, and except that each Party may
retain a single copy of the Confidential Information in its confidential legal
files for the sole purpose of ascertaining its ongoing rights and
responsibilities regarding the Confidential Information.

 

- 18 -



--------------------------------------------------------------------------------

8.2 Permitted Disclosures

(a) Permitted Disclosure. Each Party may disclose Confidential Information
provided by the other Party to the extent such disclosure is reasonably
necessary in the following instances:

(i) disclosure to governmental or other regulatory agencies in order to obtain
Patents on Achillion Technology or Elvucitabine Inventions or to gain or
maintain approval to conduct clinical trials or to market Licensed Product (in
each case to the extent permitted by this Agreement), but such disclosure may be
only to the extent reasonably necessary to obtain Patents or authorizations;

(ii) complying with applicable court orders or governmental regulations,
including without limitation rules or regulations of the Securities and Exchange
Commission, or by rules of the National Association of Securities Dealers, any
securities exchange or NASDAQ; provided, however, that the receiving Party shall
first have given notice to the other Party hereto in order to allow such Party
the opportunity to seek confidential treatment of the Confidential Information;

(iii) disclosure by GCAT to Related GCAT Parties for the sole purpose of
conducting Development and/or commercialization of Elvucitabine and Licensed
Products in accordance with the terms and conditions of this Agreement on the
condition that such Related GCAT Parties agree to be bound by confidentiality
and non-use obligations at least equivalent in scope to those contained in this
Agreement; provided the term of confidentiality for such Related GCAT Parties
shall be no less than [**] years; or

(iv) disclosure to consultants, agents or other Third Parties solely to the
extent required to accomplish the purposes of this Agreement or in connection
with due diligence or similar investigations by such Third Parties, and
disclosure to potential Third Party investors in confidential financing
documents, in each case on the condition that such Third Parties agree to be
bound by confidentiality and non-use obligations at least equivalent in scope to
those contained in this Agreement or for the purposes of such financing;
provided the term of confidentiality for such Third Parties shall be no less
than [**] years.

(b) Written Agreements. GCAT shall obtain written agreements from each of its
employees and consultants and Related GCAT Parties who perform activities under
this Agreement, which agreements shall obligate such persons to similar
obligations of confidentiality and to assign to Achillion all inventions made by
such persons during the course of performing such activities. Each Party will
notify the other Party promptly upon discovery of any unauthorized use or
disclosure of the Confidential Information of the other Party.

(c) Required Disclosure. If a Party is required by judicial or administrative
process to disclose Information that is subject to the non-disclosure provisions
of Section 8.1, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Information that
is disclosed by judicial or

 

- 19 -



--------------------------------------------------------------------------------

administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this Section 8, and the Party disclosing Information
pursuant to law or court order shall take all reasonable steps necessary,
including without limitation obtaining an order of confidentiality, to ensure
the continued confidential treatment of such Information.

8.3 Publication. If GCAT, its employees or consultants and/or Related GCAT
Parties wish to make a written publication or oral presentation related to
Elvucitabine or Licensed Product, GCAT shall deliver to Achillion a copy of the
proposed written publication or an outline of an oral disclosure at least [**]
days prior to submission for publication or presentation. GCAT may thereafter
publish such written publication or presentation with the prior written consent
of Achillion.

8.4 Publicity/Use of Names

(a) Use of Name and Trademarks. Neither Party shall use the name, trademark,
trade name or logo of the other Party or its employees in any publicity, news
release or disclosure relating to this Agreement or its subject matter, without
the prior express written permission of the other Party.

(b) Allowed Disclosure. A copy of the draft press release announcing the
execution of the Original Agreement, which had previously been issued by the
Parties, is attached to this Agreement as Exhibit 8.4(b). The Parties
acknowledge that each Party may desire or be required to issue subsequent press
releases relating to the Agreement or activities thereunder.

(i) GCAT may issue such press releases or otherwise make such public statements
or disclosures as it considers appropriate with the prior written consent of
Achillion. GCAT shall provide Achillion with not less than [**] business days to
review any such press releases, statements or disclosures.

(ii) Achillion agrees to consult with GCAT reasonably and in good faith with
respect to the text and timing of press releases or public disclosures prior to
the issuance thereof. Notwithstanding the foregoing, Achillion may issue such
press releases or otherwise make such public statements or disclosures (such as
in annual reports to stockholders or filings with the Securities and Exchange
Commission) as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure; provided, however, that (A) Achillion does not disclose any
Confidential Information of GCAT; and (B) Achillion shall first provide GCAT
with not less than [**] business days to review and comment on any such press
releases, statements or disclosures, except to the extent that doing so is not
feasible within the timeframe required for compliance with such laws,
regulations or market disclosure requirements.

(c) Protection of Interests. The Parties will use commercially reasonable
efforts to ensure that the content of any oral statement or written disclosure
or publication will comply with applicable laws and regulations and will not
adversely affect the Parties’ commercial interests.

 

- 20 -



--------------------------------------------------------------------------------

9. REPRESENTATIONS AND WARRANTIES

9.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party, that, as of the Effective Date:

(a) Corporate Existence and Power. It is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement, including, without
limitation, the right to grant the licenses granted hereunder.

(b) Authority and Binding Agreement. As of the Effective Date, (a) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (b) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms.

(c) No Conflict. It has not entered, and will not enter, into any agreement with
any Third Party which is in conflict with the rights granted to the other Party
under this Agreement, and has not taken and will not take any action that would
in any way prevent it from granting the rights granted to the other Party under
this Agreement, or that would otherwise materially conflict with or adversely
affect the rights granted to the other Party under this Agreement.

9.2 Achillion Representations and Warranties. Achillion represents and warrants
to GCAT that, as of the Effective Date:

(a) Non-infringement of Third Party Rights. To Achillion’s actual knowledge as
of the Effective Date, there are no patents or trade secret rights owned or
controlled by a Third Party, that would dominate, or be infringed or
misappropriated by the conduct of activities under this Agreement. As of the
Effective Date, Achillion has not received a written notice relating to any
claims of such domination, infringement or misappropriation.

(b) Non-infringement by Third Parties. To Achillion’s actual knowledge as of the
Effective Date, there is no Third Party infringement or misappropriation of the
Achillion Technology relating to Elvucitabine. As of the Effective Date,
Achillion has not received written notice of any activities by Third Parties
that would constitute infringement or misappropriation of any Achillion
Technology relating to any Elvucitabine.

(c) Title. To its actual knowledge, as of the Effective Date, Achillion has
sufficient legal and/or beneficial title under its intellectual property rights
necessary to perform activities contemplated under this Agreement and to grant
the licenses contained in this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(d) Debarment. Neither Achillion nor any of its Affiliates are debarred,
suspended or otherwise excluded by Debarment any Regulatory Authority from
receiving government contracts in the Territory, nor is it, nor its Affiliates
or any employees debarred under the applicable provisions of the FD&C Act.

9.3 GCAT Representations and Warranties. GCAT represents and warrants to
Achillion that, as of the Effective Date:

(a) Consent. To its’ knowledge, the execution and delivery of this Agreement and
the consummating of the transaction contemplated herein do not require the
affirmative approval, consent, authorization or other order or action of any
court, Regulatory Authority or of any creditor of GCAT or any of its Affiliates.

(b) Applicable Law. It, its Affiliates and the Related GCAT Parties are, and
will ensure that they remain throughout the Term, in compliance with all
requirements of applicable law.

(c) Debarment. Neither it, nor any of its Affiliates nor Related GCAT Parties
are debarred, suspended or otherwise excluded by any Regulatory Authority from
receiving government contracts in the Territory, not is it, nor its Affiliates
nor any Related GCAT Party, or any of its employees debarred under the
applicable provisions of the FD&C Act.

9.4 No Other Representations or Warranties. The express representations and
warranties stated in this Section 9 are in place of all other representations
and warranties, express, implied, or statutory, including without limitation,
warranties of merchantability, fitness for a particular purpose,
non-infringement or non-misappropriation of Third Party intellectual property
rights, title, custom or trade. All Research Drug Substance and Development Drug
Substance and Achillion Information are provided by Achillion to GCAT “as is.”

9.5 No Reliance by Third Parties. The representations and warranties of a Party
set forth in this Agreement are intended for the sole and exclusive benefit of
the other Party hereto, and may not be relied upon by any Third Party.

10. OWNERSHIP OF DATA AND INVENTIONS AND INTELLECTUAL PROPERTY RIGHTS

10.1 Data.

(a) Ownership. The right, title and interest in and to the data and results
arising out of or resulting from the performance of the Research Program,
Development Program and the marketing and commercialization of Elvucitabine and
Licensed Products in the Territory shall be the property of GCAT (“Data”).

(b) Copy of Data. GCAT shall itself, and shall cause Affiliates and Related GCAT
Parties to, provide to Achillion a true and correct copy of all Data within [**]
days following the completion of the Research Program or Development Program
study to which the Data relates, or the marketing or commercialization activity
to which the Data relates.

 

- 22 -



--------------------------------------------------------------------------------

(c) Exclusive License. GCAT hereby grants to Achillion an exclusive license
(even as to GCAT) to use the Data for any purpose outside the Territory. For
purposes of clarity, GCAT agrees that Achillion may incorporate the Data in any
regulatory filings or patent applications; and GCAT shall have no ownership,
license or access rights in, or to, any such regulatory filings or patent
application based upon the inclusion of such Data therein.

(d) Use of Data. Achillion shall use the Data in accordance with applicable
laws, rules and regulations.

10.2 Inventions Each patentable and unpatentable Invention, discovery,
improvement, process, methodology, and idea discovered during the course or as a
result of the activities contemplated hereunder, to the extent it involves
Elvucitabine and/or Licensed Product shall be the sole property of Achillion
(“Elvucitabine Inventions”). GCAT shall promptly disclose all Elvucitabine
Inventions to Achillion and shall provide all assistance in making applications
for Letters of Patent for Elvucitabine Inventions in any jurisdiction in the
world at Achillion’s request and expense. GCAT agrees to assist in prosecuting
such patent applications, including executing or obtaining the execution of all
papers necessary to transfer to Achillion all of GCAT’s right, tile and interest
in and to any Elvucitabine Inventions at no additional cost to Achillion.

10.3 Trademarks.

(a) Ownership. GCAT shall be solely responsible, at its sole expense for filing
applications with applicable Regulatory Authorities, and maintaining trademarks
for License Product in the Territory (“Licensed Product Marks”).

(b) Exclusive License. GCAT hereby grants to Achillion, for no additional
consideration, an exclusive license to use any Licensed Product Marks to
commercialize and market Elvucitabine and Licensed Product outside the
Territory.

10.4 Infringement by Third Parties

(a) Notice. If either Party learns of any infringement of Achillion Patents, or
any misappropriation or misuse of Know-How, of which the other Party is a sole
owner, co-owner or licensee, such Party shall promptly notify the other Party of
such infringement, misappropriation or misuse.

(b) GCAT’s Right to Bring Suit

(i) As the exclusive licensee of Achillion Technology, GCAT shall have the first
right , but not the obligation, to initiate and prosecute any legal action or
defense with respect to any infringement of Achillion Technology by Third
Parties in the Territory at its own expense and, if necessary, to name Achillion
as a co-party, or to control if any declaratory judgment action relating
thereto, and GCAT shall pay all attorneys fees and costs associated with such
action.

 

- 23 -



--------------------------------------------------------------------------------

(ii) If, within [**] days or [**] days before the time limit, if any, set forth
in the appropriate laws and regulations for the filing of such actions,
whichever comes first, GCAT fails to take such action, or if GCAT informs
Achillion that it elects not to exercise such first right, Achillion (or its
designee) thereafter shall have the right either to initiate and prosecute such
action or to control the defense of such declaratory judgment and Achillion
shall pay all attorneys fees and costs associated with such action.

(c) Cooperation. For any action to terminate any infringement of Achillion
Patents, or any misappropriation or misuse of Achillion Know-How, if either
Party is unable to initiate or prosecute such action solely in its own name, the
other Party shall join such action and shall execute all documents necessary to
initiate litigation to prosecute and maintain such action. In connection with
any such action, GCAT and Achillion shall cooperate fully and will provide each
other with any information or assistance that either reasonably requests. Each
Party shall keep the other informed of developments in any such action or
proceeding, including, to the extent permissible by law, the consultation and
approval of any offer related thereto.

(d) Costs and Awards. Any recovery obtained by either or both GCAT and Achillion
in connection with or as a result of any action contemplated by this
Section 10.4, whether by settlement or otherwise, shall be shared in order as
follows:

(i) The Party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action, plus a premium of
[**] Percent ([**]%) of such costs and expenses;

(ii) The other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action, plus a premium of [**] Percent
([**]%) of such costs and expenses;

(iii) Any remaining amounts after such reimbursement of the Parties’ costs and
expenses shall be awarded to the Party which initiated and prosecuted the
action. If such award is obtained by GCAT and such award is in excess of both
Parties’ costs, expenses and associated [**] percent ([**]%) premium, the amount
of such excess shall be considered Net Sales in the Calendar Quarter it is
received for purposes of calculating royalties payable by GCAT in accordance
with Section 7.2 if the recovery is for infringement by a product that is
competitive to a Licensed Product. Any other or additional recovery obtained by
either Party shall be allocated [**] Percent ([**]%) to GCAT and [**] Percent
([**]%) to Achillion.

10.5 Infringement of Third Party Rights

(a) Notice. If any Licensed Product manufactured, used or sold by either Party,
its Affiliates, licensees or sublicensees under this Agreement becomes the
subject of a Third Party claim, or there is the potential for a claim, of patent
infringement relating to the manufacture, use, sale, offer for sale or
importation of Licensed Product, the Party first having notice of the claim
shall promptly notify the other Party, and the Parties shall promptly meet to
consider the claim and the appropriate course of action.

 

- 24 -



--------------------------------------------------------------------------------

(b) Defense.

(i) GCAT shall have the right, but not the obligation, to defend against such
claim or initiate any declaratory judgment action relating to Elvucitabine or
Licensed Product or bring any such action necessary to protect its interest in
such Elvucitabine or Licensed Product, at its own expense, and Achillion shall
have the right to participate in any such suit, at its own expense. The Parties
shall reasonably cooperate with respect to the defense of the claim, including
if required to conduct such defense, furnishing a power of attorney.

(ii) If, within [**] days of receiving the notice provided for in
Section 10.5(a), or [**] days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of a claim or response in such
actions, whichever comes first, GCAT fails to take such action, or if GCAT
informs Achillion that it elects not to exercise such first right, Achillion (or
its designee) thereafter shall have the right to defend against such claim or
initiate any declaratory judgment action relating to Elvucitabine or Licensed
Product or bring any such action necessary to protect its interest in such
Elvucitabine or Licensed Product, and may claim indemnification under
Section 12.1 for such action. The Parties shall reasonably cooperate with
respect to the defense of the claim, including if required to conduct such
defense, furnishing a power of attorney.

10.6 Settlement. Each Party shall give the other Party timely written notice of
the proposed settlement of any action under Sections 10.3 or 10.4, and neither
Party shall consent to the entry of any judgment or settlement or otherwise
compromise any such action or suit in a way that adversely affects the other
Party’s intellectual property rights or its rights or interests with respect to
Elvucitabine or Licensed Products without such other Party’s prior written
consent (not to be unreasonably withheld).

11. TERM AND TERMINATION

11.1 Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to Sections 11.2 or 11.3 shall be in full force and
effect until the expiration of the last to expire Royalty Term.

11.2 Termination by Achillion.

(a) Stated in Agreement. Achillion may terminate this Agreement as provided in
Section 3.4(c) and 5.4(c), or as otherwise permitted in this Agreement.

(b) Change of Corporate Control of Achillion. In the event of a Change of
Corporate Control of Achillion, Achillion may terminate this Agreement upon
ninety (90) days prior written notice to GCAT. In the event Achillion provides
GCAT with written notice of termination pursuant to this Section 11.2(b),
Achillion shall pay GCAT a termination fee as follows:

(i) Termination prior to the filing of an IND with the SFDA for Elvucitabine or
Licensed Product for the treatment of HBV: Three Million United States Dollars
(USD $3,000,000).

(ii) Termination after the filing of an IND with the SFDA for Elvucitabine or
Licensed Product for the treatment of HBV and prior to the enrollment of the
first subject in a Phase 2 Clinical Trial in Mainland China for Elvucitabine or
Licensed Product for the treatment of HBV: Five Million United States Dollars
(USD $5,000,000).

 

- 25 -



--------------------------------------------------------------------------------

(iii) Termination after the enrollment of the first subject in a Phase 2
Clinical Trial in Mainland China for Elvucitabine or Licensed Product for the
treatment of HBV and before the enrollment of the first subject in a Phase 3
Clinical Trial in Mainland China for Elvucitabine or Licensed Product for the
treatment of HBV: Ten Million United States Dollars (USD $10,000,000).

(iv) Termination after the enrollment of the first subject in a Phase 3 Clinical
Trial in Mainland China for Elvucitabine or Licensed Product and before the
filing of an NDA with the SFDA for Elvucitabine or Licensed Product for the
treatment of HBV: Fifteen Million United States Dollars (USD $15,000,000).

(v) Termination after the grant of Regulatory Approval by the SFDA for the
commercial marketing of Licensed Product in Mainland China for the treatment of
HBV: Twenty Million United States Dollars ($20,000,000); or the value of the
annualized Net Sales for such Licensed Product for the two most recent Calendar
Years, whichever is greater.

11.3 Termination for Material Breach. If a Party materially breaches this
Agreement, the other Party may terminate this Agreement effective ninety
(90) days after providing written notice to the breaching Party, if within that
time the breaching Party fails to cure its material breach and the non-breaching
Party does not withdraw its termination notice.

11.4 Effects of Termination.

(a) If a Party terminates this Agreement under Section 11.2, all terms and
provisions shall terminate as of the effective date of termination, except as
otherwise expressly provided in this Section 11.3 and in Section 11.4.

(b) GCAT shall pay to Achillion any amounts due pursuant to Section 7 prior to
the date of termination.

(c) GCAT shall assign and promptly transfer to Achillion, or its Affiliates as
requested by Achillion, at no expense to Achillion or its Affiliates, all of
GCAT’s and GCAT Related Party’s right, title and interest in and to (A) all
regulatory filings (such as INDs and drug master files), Drug Approval
Applications, Regulatory Approvals, and clinical trial agreements (to the extent
assignable and not cancelled) for Licensed Product(s) or Elvucitabine(s), to the
extent that Achillion elects to continue development of such Licensed Product(s)
or Elvucitabine; (B) all Data, including clinical data, materials and
information of any kind or nature whatsoever, in GCAT’s possession, in the
possession of its Affiliates, in the possession of Related GCAT Parties, or any
of their respective agents related to the Licensed Product(s) or Elvucitabine;
(C) all trademarks related to Elvucitabine or Licensed Products (if such
termination occurs after approval of such trademark by a Regulatory Authority)
including, but not limited to, Licensed Product Marks; and (D) all material
information, and any other information reasonably requested and required by
Achillion, relating to the manufacture of Elvucitabine and/or Licensed Products.

 

- 26 -



--------------------------------------------------------------------------------

(d) GCAT shall supply (or cause its Third Party manufacturers to supply)
Licensed Product(s) and/or Elvucitabine(s) to Achillion to the extent GCAT had,
prior to such termination, been manufacturing Licensed Product(s) and/or
Elvucitabine and, at Achillion’s request, shall assist in the transfer of
manufacturing processes to new suppliers.

(e) In the event that GCAT supplies Licensed Product and/or Elvucitabine
pursuant to Section 11.4(d), Achillion shall pay GCAT its out-of-pocket costs,
to the extent such manufacture, transfer and supply activities are conducted by
Third Parties. The Parties will cooperate to effect such transfer as soon as
practicable.

(f) Upon expiration or termination of this Agreement the Parties shall comply
with Section 8.1(b).

11.5 Accrued Rights and Obligations; Survival. Termination of this Agreement by
a Party pursuant to Section 11 shall not be a Party’s sole remedy for a material
breach of this Agreement but shall be in addition to any other rights or
remedies of a Party under this Agreement. Termination or expiration of this
Agreement shall not affect any accrued rights or surviving obligations of the
Parties. The provisions of Sections 4.2(c), 5.5, 6.3(e), 7, 8, 9, 10.1, 10.2,
10.3, 10.6, 11, 12, 13.3, 14, and 16 shall survive the expiration or termination
of this Agreement for any reason whatsoever.

12. INDEMNIFICATION, INSURANCE, LIMITATIONS OF LIABILITY

12.1 Indemnification by GCAT. GCAT will indemnify, hold harmless and defend
Achillion, its Affiliates, and their respective employees and agents against any
and all losses, damages, liabilities, judgments, fines, amounts paid in
settlement, expenses and costs of defense (including without limitation
reasonable attorneys’ fees and witness fees) (“Losses”) resulting from any
claim, demand, suit, action or proceeding brought or initiated by a Third Party
(“Third Party Claim”) against them to the extent that such Third Party Claim
arises out of (i) the research, development, manufacture, use, sale or other
commercialization of Licensed Products by GCAT, its Affiliates, Related GCAT
Parties, any other sublicensees or distributors, including but not limited to
infringement of Patents of Third Parties, or misappropriation of trade secrets
of Third Parties, resulting from such activities (such Losses arising out of
infringement of Patents, “Third Party Infringement Losses”); (ii) the breach or
alleged breach of any representation or warranty by GCAT in Section 9; or
(iii) the negligence or willful misconduct of GCAT, its Affiliates, Related GCAT
Parties or their respective employees or agents in the course of performance
under this Agreement; provided that such indemnity shall not apply to the extent
Achillion has an indemnification obligation pursuant to Section 12.2 for such
Loss.

12.2 Indemnification by Achillion. Achillion will indemnify, hold harmless and
defend GCAT, its Affiliates and their respective employees and agents against
any and all Losses resulting from any Third Party Claim against them to the
extent that such Third Party Claim arises out of (i) the breach or alleged
breach of any representation or warranty by Achillion in Section 9 or (ii) the
negligence or willful misconduct of Achillion, its Affiliates, or their
respective employees or agents in the course of performance under this
Agreement; provided that such indemnity shall not apply to the extent GCAT has
an indemnification obligation pursuant to Section 12.1 for such Loss.

 

- 27 -



--------------------------------------------------------------------------------

12.3 Mechanics. If a Party, its Affiliate, or any of their respective employees
or agents has a right to be indemnified under this Section 12 (the “Indemnified
Party”), (a) such Indemnified Party shall give [**] days notice of such Third
Party Claim to the other Party (the “Indemnifying Party”) and (b) such
Indemnifying Party shall have the first right to defend any such Third Party
Claims, with the cooperation and at the expense of such Indemnifying Party,
provided that the Indemnifying Party will not settle any such Third Party Claim
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, conditioned or delayed. If the Indemnifying Party
does not wish to defend against a Third Party Claim, it shall so notify the
Indemnified Party in writing and the Indemnified Party shall have the right to
defend and settle such Third Party Claim, at the expense of the Indemnifying
Party, subject to obtaining the Indemnifying Party’s consent to any settlement,
such consent not to be unreasonably withheld, conditioned or delayed. If the
Indemnifying Party is defending a Third Party Claim, the Indemnified Party shall
have the right to be present in person or through counsel at substantive legal
proceedings at its own expense.

12.4 Insurance. Beginning with the initiation of human clinical trials using
Elvucitabine or Licensed Product in the Territory, each Party will provide and
maintain, at its own expense, products liability insurance in amounts that are
not less than one million United States Dollars (USD $1,000,000) for each
occurrence, and one million United States Dollars (US $1,000,000) for the
aggregate of all occurrences. Should such coverage be written on a claims-made
basis, each Party agrees to maintain coverage for a period of not less than five
(5) years after the expiration of the Agreement. Each Party will provide the
other Party with prior written notice upon any cancellation or material change
in such insurance policy. Upon request, each Party may receive a certificate of
insurance as evidence of insurance coverage.

12.5 Limitation of Liability. Neither Party shall be liable to the other Party
for incidental, consequential or special damages, including but not limited to
lost profits, whether in contract, tort or otherwise, arising from or relating
to any breach of or activities under this Agreement, regardless of any notice of
the possibility of such damages. Nothing in this Section 12.5 is intended to
limit or restrict the indemnification rights or obligations of any party under
this Agreement.

13. UNITED STATES LAWS AND REGULATIONS

13.1 Export Restrictions. GCAT acknowledges that Achillion informed it that
United States applicable law and related regulations may under certain
circumstances forbid the re-export of Elvucitabine or Licensed Product (or
associated technical data) transferred to the Territory or elsewhere. Each Party
agrees that it, and its Affiliates, and GCAT agrees that Related GCAT Parties
shall use their Commercially Diligent Efforts to comply with such regulations,
including providing customer information required by Achillion to comply with
applicable U.S. and local jurisdiction laws and regulations in the Territory.

13.2 Government Officials. Both Parties acknowledge that United States law
forbids the making of gifts or payments to government officials, employees or
political parties to induce

 

- 28 -



--------------------------------------------------------------------------------

such employees or parties to misuse positions of influence in order to obtain or
retain business. Both Parties agrees that they will not engage in such conduct,
nor permit each Party’s Affiliates, and GCAT shall not permit Related GCAT
Parties, nor others under its Control, to make such gifts or payments.

13.3 Audit. Upon the written request of Achillion, GCAT shall permit Achillion
or its designee to audit the relevant books and records of GCAT, its Affiliates
and Related GCAT Parties to determine compliance with the provisions of
Section 13.1 and 13.2 of this Agreement.

14. INSPECTION BY REGULATORY AUTHORITY

14.1 Notice. Both Parties will immediately advise each other of any request by a
Regulatory Authority for an inspection or audit related to Elvucitabine and/or
Licensed Product in the Territory. Both Parties shall consult with each other
before providing information to the inspecting Regulatory Authority regarding
Elvucitabine or Licensed Product in the Territory; provided that GCAT will be
principally responsible for inquiries and actions from Regulatory Authorities
for the jurisdictions in the Territory.

14.2 Information. Subject to the confidential provisions in this Agreement, each
Party will provide the other with copies of all documents, materials and
responses submitted to a Regulatory Authority in response to a request or audit
under Section 14.1 within [**] business days of submission of such document
material or response to the applicable Regulatory Authority.

14.3 Site Inspection Visit by SFDA. Achillion agrees that, upon reasonable
notice, Achillion will, during Achillion’s normal business hours and subject to
the confidentiality and nonuse provisions set forth in Section 8 of this
Agreement, permit reasonable access to Achillion’s records for review by
officials from the SFDA solely regarding Elvucitabine preclinical and clinical
Development.

15. NO CHALLENGE

As a material inducement for entering into this Agreement, GCAT covenants to
Achillion that during the term of this Agreement, with respect to claims within
the Achillion Patents that are included in the license granted to GCAT under
Section 6.1, GCAT, its Affiliates or Related GCAT Parties will not, in the
United States, the Territory or any other jurisdiction, (a) commence or
otherwise voluntarily determine to participate in (other than as may be
necessary or reasonably required to assert across-claim or a counter-claim or to
respond to a court request or order or administrative law request or order) any
action or proceeding, challenging or denying the validity of any claim within an
issued patent or patent application within the Achillion Patents, or (b) direct,
support or actively assist any other person or entity (other than as may be
necessary or reasonably required to assert a cross-claim or a counter-claim or
to respond to a court request or order or administrative law request or order)
in bringing or prosecuting any action or proceeding challenging or denying the
validity or any claim within an issued patent or patent application within the
Achillion Patents. For purposes of clarification, any breach of this Section 15
will be a material breach of this Agreement solely as it pertains to the license
granted to GCAT under Section 6.1, and will, in addition, be grounds for
termination by Achillion of this Agreement under Section 11.3.

 

- 29 -



--------------------------------------------------------------------------------

16. GENERAL PROVISIONS

16.1 Dispute Resolution; Governing Law

(a) Disputes

(i) The Parties recognize that disputes as to certain matters may from time to
time arise during the term of this Agreement which relate to either Party’s
rights and/or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising under this
Agreement in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 16.1 if and when a dispute arises under
this Agreement.

(ii) In the event of disputes between the Parties, a Party seeking to resolve
such dispute will, by written notice to the other, have such dispute referred to
their respective executive officers designated below or their successors, for
attempted resolution by good faith negotiations within [**] days after such
notice is received. Said designated officers are as follows:

 

 

For Achillion:

   Michael Kishbauch, President and Chief Executive Officer  

For GCAT:

   C. Mark Tang, Chairman

(iii) In the event the designated executive officers are not able to resolve
such dispute, either Party may at any time after the [**] day period invoke the
provisions of Section 16.1(b) hereinafter.

(b) Alternative Dispute Resolution. Following settlement efforts pursuant to
Section 16.1(a), any dispute, controversy or claim arising out of or in
connection with the validity, construction, enforceability or performance of
this Agreement, including disputes relating to alleged breach or to termination
of this Agreement under Section 11, other than disputes which are expressly
prohibited herein from being resolved by this mechanism, shall be settled by
binding alternative dispute resolution (“ADR”) in the manner described below:

(i) If a Party intends to begin an ADR to resolve a dispute, such Party shall
provide written notice (the “ADR Request”) to counsel for the other Party,
informing the other Party of such intention and the issues to be resolved.

(ii) Within [**] business days after the receipt of the ADR Request, the other
Party may, by written notice to the counsel for the Party initiating ADR, add
additional issues to be resolved.

 

- 30 -



--------------------------------------------------------------------------------

(iii) Disputes regarding the scope, validity and enforceability of Achillion
Patents shall not be subject to this Section 16.1, and shall be submitted to a
court of competent jurisdiction.

(c) Arbitration Procedure. The ADR shall be conducted pursuant to the rules
applied by JAMS then in effect, except that notwithstanding those rules, the
following provisions shall apply to the ADR hereunder:

(i) The arbitration shall be conducted by a panel of three arbitrators (the
“Arbitration Panel”). The Arbitration Panel shall be selected from a pool of
retired independent federal judges to be presented to the Parties by JAMS.

(ii) The time periods set forth in the JAMS rules shall be followed, unless a
Party can demonstrate to the Arbitration Panel that the complexity of the issues
or other reasons warrant the extension of one or more of the time tables. In
such case, the Arbitration Panel may extend such time tables, but in no event
shall the time tables be extended so that the ADR proceeding extends more than
[**] months from the date of the ADR Request. In regard to such time tables, the
Parties (A) acknowledge that the issues that may arise in any dispute involving
this Agreement may involve a number of complex matters and (B) confirm their
intention that each Party will have the opportunity to conduct complete
discovery with respect to all material issues involved in a dispute within the
framework provided above. Within such time frames, each Party shall have the
right to conduct discovery in accordance with the U.S. Federal Rules of Civil
Procedure. The Arbitration Panel shall not award punitive damages to either
Party and the Parties shall be deemed to have waived any right to such damages.
The Arbitration Panel shall in rendering its decision, apply the substantive law
of the State of New Jersey, except for any of its choice of law rules that would
require the application of the laws of another jurisdiction, except that the
interpretation of and enforcement of this Section 16.1 shall be governed by the
Federal Arbitration Act. The Arbitration Panel shall apply the Federal Rules of
Evidence to the hearing. The Arbitration hearing shall convene in New Jersey.
The fees of the Arbitration Panels and JAMS shall be paid by the losing Party
which shall be designated by the Arbitration Panel. If the Arbitration Panel is
unable to designate a losing Party, it shall so state and the fees shall be
split equally between the Parties.

(iii) The Arbitration Panel is empowered to award any remedy allowed by law,
including money damages, prejudgment interest and attorneys’ fees, and to grant
final, complete, interim, or interlocutory relief, including injunctive relief
but excluding punitive damages.

(iv) Except as set forth in Section 16.1(c)(ii), above, each Party shall bear
its own legal fees and expenses against the Party losing the ADR unless it
believes that neither Party is the clear loser, in which case the Arbitration
Panel shall divide such fees, costs and expenses according to the Arbitration
Panel’s sole discretion.

(v) The ADR proceeding shall be confidential and the Arbitration Panel shall
issue appropriate protective orders to safeguard each Party’s Confidential
Information. Except as required by law, no Party shall make (or instruct the
Arbitration Panel to make) any public announcement with respect to the
proceedings or decision of the Arbitration

 

- 31 -



--------------------------------------------------------------------------------

Panel without the prior written consent of each other Party. The existence of
any dispute submitted to ADR, and the award, shall be kept in confidence by the
Parties and the Arbitration Panel, except as required in connection with the
enforcement of such award or as otherwise required by applicable law.

(d) Judicial Enforcement. The Parties agree that judgment on any arbitral award
issued pursuant to this Section 16 shall be entered in the United States
District Court of New Jersey.

(e) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New Jersey, except for any of its choice of law
rules that would require the application of the laws of another jurisdiction.

16.2 Jurisdiction and Venue. In connection with any dispute arising hereunder or
in connection with the subject matter hereof that is not settled in accordance
with Section 16.1, each of the Parties hereby consents to the non-exclusive
jurisdiction and venue of the U.S. federal courts located within the state of
New Jersey and of the New Jersey state courts. Each Party hereby irrevocably
waives any right that it may have to assert that any such court lacks
jurisdiction or that such forum is not convenient.

16.3 Language. The official text of this Agreement and any exhibits referenced
herein, or any notice given or accounts or statements required by this Agreement
shall be in English. In the event of any dispute concerning the construction or
meaning of this Agreement, reference shall be made only to this Agreement as
written in English and not to any other translation into any other language.

16.4 Compliance with Laws. Each Party shall carry out its activities pursuant to
this Agreement in compliance with all applicable supranational, national, state,
provincial and other local laws, rules, regulations and guidelines.

16.5 Notice. All notices hereunder shall be in writing and shall be delivered
personally, sent for next day delivery by internationally recognized courier
service or transmitted by facsimile (transmission confirmed), with confirmation
by next day delivery by an internationally recognized courier service, to the
following addresses and facsimiles of the respective Parties or such other
address or facsimile as is notified pursuant to this Section 16.5:

 

GCAT:    GCAT Therapeutics, Ltd.    14 Wall Street    20th Floor    New York, NY
10005    Attention: C. Mark Tang    Fax No.: 212-658-9952 with a copy to:   
Jack W. Chung    401 Broadway, Suite 2009    New York, NY 10013, USA   
jackchunglaw@gmail.com

 

- 32 -



--------------------------------------------------------------------------------

Achillion:    Achillion Pharmaceuticals, Inc.    300 George Street    New Haven,
Connecticut 06511    Attention: Chief Executive Officer    Fax: (203) 624-7003
with copies to:    Achillion Pharmaceuticals, Inc.    300 George Street    New
Haven, Connecticut 06511    Attention: Mary Kay Fenton, Chief Financial Officer
   Fax: (203) 624-7003    Melinda P. Rudolph    Reed Smith LLP    1650 Market
Street    2500 One Liberty Place    Philadelphia, PA 19103    Fax: (215)
851-1420

16.6 Waiver. The failure on the part of a Party to exercise or enforce any
rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times hereafter.

16.7 Assignment. Except as otherwise provided in this Section 16.7, neither
Party will assign its rights or duties under this Agreement to any Third Party
without the prior express written consent of the other Party, which shall not be
unreasonably withheld. Any purported assignment not in compliance with this
Section 16.7 will be void. Notwithstanding, Achillion may, without GCA’s
consent, assign this Agreement and its rights and obligations hereunder in
connection with a Change of Corporate Control.

16.8 Performance by Affiliates. A Party’s obligations under this Agreement may
be performed by its Affiliates. Obligations of the Party for which one of its
Affiliates is performing hereunder shall be deemed to extend to such performing
Affiliate. Each Party guarantees performance of this Agreement by its
Affiliates. Wherever in this Agreement the Parties delegate responsibility to
Affiliates or local operating entities, the Parties agree that such entities
shall not make decisions inconsistent with this Agreement, amend the terms of
this Agreement or act contrary to its terms in any way.

16.9 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by a bankrupt Party to the other Party are, and shall be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code and any similar law or
regulation in any other jurisdiction, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code. The Parties
agree that all intellectual property rights licensed hereunder are part of the

 

- 33 -



--------------------------------------------------------------------------------

“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
subject to the protections afforded the non-terminating Party under
Section 365(n) of the Bankruptcy Code, and any similar law or regulation in any
other jurisdiction.

16.10 Severability. The provisions of this Agreement are severable. If any item
or provision of this Agreement shall to any extent be invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby, and each term and
provision of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law. The Parties will use diligent good faith efforts to
revise this Agreement as and to the extent reasonably necessary to effectuate
their original intent and purpose under this Agreement.

16.11 Force Majeure. Neither Party shall be liable for any delay or failure of
performance to the extent such delay or failure is caused by circumstances
beyond its reasonable control and that by exercise of due diligence it is unable
to prevent, provided that the Party claiming excuse immediately notifies the
other Party and uses and continues to use commercially reasonable efforts to
overcome the same.

16.12 Entire Agreement; Modification. This Agreement, including any exhibits
expressly named and referenced herein, constitutes the entire agreement and
understanding of the Parties and supersedes any prior agreements or
understandings relating to the subject matter hereof. Any modification of this
Agreement shall be effective only to the extent it is reduced to writing and
signed by a duly authorized representative of each Party hereto.

16.13 Headings. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely for convenience to assist in locating
and reading the several Articles and Sections hereof.

16.14 Independent Contractors. It is expressly agreed that GCAT and Achillion
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
GCAT nor Achillion, nor their Affiliates or Related GCAT Parties, shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other Party, without the prior
written consent of the other Party.

16.15 Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

16.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which shall constitute together
the same document.

16.17 Authority to Execute. The persons executing this Agreement represent and
warrant that they have the full power and authority to cause their respective
entities to enter into this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the Effective
Date by their duly authorized representatives.

 

ACHILLION PHARMACEUTICALS, INC.

    GCA THERAPEUTICS, LTD.

By:

 

/s/ Michael Kishbauch

    By:  

/s/ C. Mark Tang

Name:

  Michael Kishbauch     Name:   C. Mark Tang

Title:

  President & CEO     Title:   Chairman

 



--------------------------------------------------------------------------------

EXHIBIT 1.2: ACHILLION PATENTS AND PATENT APPLICATIONS:

[**]



--------------------------------------------------------------------------------

EXHIBIT 1.24: ELVUCITABINE DESCRIPTION

Elvucitabine, also known as beta-L-Fd4C or ACH-126443, is a nucleoside analogue
of cytidine, closely related in structure to emtricitabine (FTC).



--------------------------------------------------------------------------------

EXHIBIT 8.4(b): PRESS RELEASE

LOGO [g26556g25n97.jpg]

ACHILLION ANNOUNCES LICENSE AGREEMENT FOR ELVUCITABINE DEVELOPMENT IN CHINA

NEW HAVEN, Conn. (February 1, 2010) – Achillion Pharmaceuticals, Inc. (Nasdaq:
ACHN) today announced the execution of a license agreement for elvucitabine, the
Company’s nucleoside reverse transcriptase inhibitor (NRTI) for the treatment of
both hepatitis B virus (HBV) infection and human immunodeficiency virus (HIV)
infection with GCA Therapeutics, Ltd. (GCAT) of Jersey City, New Jersey. The
exclusive license grants GCAT the right, through its Chinese joint venture with
Tianjing Institute of Pharmaceutical Research, (TIPR) to clinically develop and
commercialize elvucitabine in mainland China, Hong Kong, and Taiwan. In Phase 2
clinical trials elvucitabine has demonstrated to be safe and well tolerated and
to be efficacious in both HBV and HIV infected patients.

Under the terms of the agreement, GCAT, through a sublicense agreement with its
Chinese joint venture, T & T Pharma Co., Ltd., will assume all development and
regulatory responsibility and associated costs for elvucitabine, and Achillion
will be eligible to receive development milestones and double-digit royalties on
net sales in those territories.

“GCAT and the TIPR have a demonstrated track record of successfully developing
therapeutics for these large Asian markets and we are quite pleased to enter
this license agreement with them for China,” said Michael D. Kishbauch,
President and Chief Executive Officer of Achillion. “This license is the first
of a series of agreements we expect will allow elvucitabine to reach a large
global market of patients with chronic HBV infection. With the addition of its
demonstrated anti-HIV activity, elvucitabine can be an important compound for
worldwide populations where therapies are currently unavailable and there
remains significant demand for infectious disease products.”

Dr. C. Mark Tang, Chairman of GCAT, said, “We are very excited about the
potential benefits of this product for HBV patients, especially given the
potential market size in China, where HBV is quite prevalent and remains an
unmet medical need. With potentially a significant percentage of people infected
with HBV in these territories, we believe the market potential for elvucitabine
in China is large. We look forward to a productive and profitable collaboration
between Achillion, GCAT and our distinguished Chinese joint venture partner,
TIPR”

About Elvucitabine

Elvucitabine is an L-cytosine nucleoside analog reverse transcriptase inhibitor
(NRTI) that has clinically demonstrated potent antiviral activity against both
HBV and HIV, including strains resistant to other NRTIs. NRTIs are the
predominant class of drugs for use in HIV combination



--------------------------------------------------------------------------------

therapy and are frequently prescribed given their established potency, favorable
short and long-term safety profile and fewer and less severe adverse side
effects. Clinical and pre-clinical data collected to date indicate that
elvucitabine can be dosed as a 10 mg pill once daily and may be used in
combination therapy. In addition, the L-nucleoside configuration of the compound
may provide protection against mitochondrial toxicity, a serious side effect
often seen with D-nucleosides. Finally, elvucitabine has been demonstrated to
have a longer half-life than other approved NRTIs, providing a potential barrier
to the emergence of drug resistance in patients who are less than perfectly
compliant.

In Phase 2 studies against HBV, elvucitabine has been demonstrated to be safe
and well-tolerated and to provide potent anti-HBV activity over a 12-week
treatment period, similar to comparator 3TC (lamivudine) in patients infected
with chronic HBV. At once-daily doses of 5-20 mg, elvucitabine was
well-tolerated and demonstrated a safety profile comparable to 3TC for both
incidence and severity of adverse events.

In Phase 2 studies against HIV, elvucitabine has been demonstrated to be safe,
well-tolerated and efficacious with a once daily 10 mg dose, when compared to
3TC (lamivudine), in a standard triple-combination regimen. Trial results at up
to 96 weeks demonstrated that elvucitabine had a substantial anti-viral effect
similar to 3TC, with a mean change in HIV-RNA from base-line in the elvucitabine
treatment group of -3.0 log10 (+0.55) vs. -3.2 log10 (+ 0.6) in the 3TC
treatment group in the as-treated patient analysis. In the elvucitabine-treated
group, 96% of patients reached undetectable viral load, defined as achieving
fewer than 50 copies/ml after 48 weeks of therapy, compared to 97% in the 3TC
group. Elvucitabine was well-tolerated and demonstrated a safety profile
comparable to 3TC for both incidence and severity of adverse events.

About Achillion

Achillion is an innovative pharmaceutical company dedicated to bringing
important new treatments to patients with infectious disease. Achillion’s proven
discovery and development teams have advanced multiple product candidates with
novel mechanisms of action. Achillion is focused on solutions for the most
challenging problems in infectious disease –hepatitis C, resistant bacterial
infections and HIV. For more information on Achillion Pharmaceuticals, please
visit www.achillion.com or call 1-203-624-7000.

About GCAT

Founded by U.S. trained Chinese professionals and veterans in both finance and
pharmaceuticals and based in New Jersey, GCA Therapeutics, Ltd (GCAT,
www.gcatherapuetics.com) is a specialty pharmaceuticals company focusing on
licensing western technologies and products to be developed and marketed in
China exclusively for the benefits of the Chinese population.

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 that are subject to risks,
uncertainties and other factors, including statements with respect to the
potency, safety and other characteristics of elvucitabine and Achillion’s and
GCA’s expectations regarding timing and duration of other clinical trials.

 

- 39 -



--------------------------------------------------------------------------------

Among the factors that could cause actual results to differ materially from
those indicated by such forward-looking statements are: uncertainties relating
to results of clinical trials, unexpected regulatory actions or delays, and
Achillion’s ability to obtain additional funding required to conduct its
research, development and commercialization activities. These and other risks
are described in the reports filed by Achillion with the U.S. Securities and
Exchange Commission, including its Annual Report on Form 10-K for the fiscal
year ended December 31, 2008.

All forward-looking statements reflect Achillion’s expectations only as of the
date of this release and should not be relied upon as reflecting Achillion’s
views, expectations or beliefs at any date subsequent to the date of this
release. Achillion anticipates that subsequent events and developments may cause
these views, expectations and beliefs to change. However, while Achillion may
elect to update these forward-looking statements at some point in the future, it
specifically disclaims any obligation to do so.

ACHN-G

 

Company Contact:      Investors:   Mary Kay Fenton      Anne Marie Fields  
Achillion Pharmaceuticals, Inc.      Lippert/Heilshorn & Associates, Inc.   Tel.
(203) 624-7000      Tel. (212) 838-3777   mfenton@achillion.com     
afields@lhai.com   C. Mark Tang, Ph.D.      Bruce Voss   GCA Therapeutics, Ltd.
     Lippert/Heilshorn & Associates, Inc. Tel.   (201) 882-3332      Tel. (310)
691-710   Email address. cmtang@gcatherapeutics.com      bvoss@lhai.com       
Media:        Megan Rusnack        Lippert/Heilshorn & Associates, Inc.       
Tel. (212) 838-3777        mrusnack@lhai.com  

#    #    #

 

- 40 -